Petitioner, an inmate serving a prison sentence for killing a man, made a request under the Freedom of Information Law (Public Officers Law art 6) for certain records concerning his victim’s criminal history. After his request was denied, petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition, finding that the records requested by petitioner are exempt from disclosure. Petitioner appeals.
We reject petitioner’s claim that he is entitled to the disclosure of records concerning his victim’s criminal history. In Matter of Smith v Department of Criminal Justice Servs. (Sup Ct., Albany County, Oct. 20, 1993, Conway, J., affd on opn below 210 AD2d 708, lv denied 85 NY2d 805), we affirmed a decision holding that records of this nature, which are in the possession of the Division of Criminal Justice Services, are exempt from the disclosure provisions of the Freedom of Information Law. In view of this, petitioner is not entitled to the subject records. Moreover, we have considered petitioner’s remaining claim and find it to be without merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.